UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7500


CLARENCE L. RHODES,

                    Petitioner - Appellant,

             v.

BRYAN K. DOBBS, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Joseph F. Anderson, Jr., Senior District Judge. (1:20-cv-01725-JFA-SVH)


Submitted: February 12, 2021                                 Decided: February 17, 2021


Before KING and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence L. Rhodes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clarence L. Rhodes appeals the district court’s orders affirming the magistrate

judge’s order denying his motion for bond pending a decision on his 28 U.S.C. § 2241

petition and denying reconsideration. ∗ We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Rhodes v. Dobbs,

No. 1:20-cv-01725-JFA-SVH (D.S.C. Oct. 2, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




       ∗
         We have jurisdiction over this appeal pursuant to the collateral order doctrine. See
Stack v. Boyle, 342 U.S. 1, 12 (1951); Pagan v. United States, 353 F.3d 1343, 1345-46 &
n.4 (11th Cir. 2003).

                                             2